DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This initial written action is responding to the communication dated on 10/15/2021.
Claims 1-18 are submitted for examination.
Claims 1-18 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application filed on October 15, 2021 claims priority of continuing application 17/166,157 filed on February 03, 2021, which claims priority of a provisional application 63/058,212 filed on July 29, 2020.

Information Disclosure Statement
The following Information Disclosure Statements in the instant application submitted in compliance with the provisions of 37 CFR 1.97, and thus, have been fully considered:
IDS filed on 15 October 2021
IDS filed on 27 May 2022.

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites bullet points a), b) c) d)….. Examiner suggests writing bullets in alphabetical order and removing duplicate bullets. For example bullet a), e), f) g) are repeated  Appropriate correction is required.

Claim 15 is objected for following reason.  Specifically, claim 10 recite steps for device claim whereas claim 15 is recites a method claim.  A proper dependent claim requires that the claim itself to be of the same statutory class as the independent/parent claim upon which it depends while also including all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-13 and 15-16 of U.S. Patent No. 11,150,0801 and U.S. Patent No. 10,218,504 and Claims 1 and 21. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims in instant application are directed to method for a secure connection between a device and a network. The instant application claims method performed by the device while the patent claims method performed by the network. The steps performed are similar in nature. Please see below claims comparison table.
 
Instant Application 17/502,720
 
US PAT. # US 11,153,080 (App. # 17/166,157) 
 
US PAT. # US 10,218,504 (App. # 15/887,240) 
 
 
Device Securing Communications Using Two Post-Quantum Cryptography Key Encapsulation Mechanisms
 
Network Securing Device Data Using Two Post-quantum Cryptography Key Encapsulation Mechanisms
 
Public Key Validation In Supersingular Isogeny-based Cryptographic Protocols
 
 
 
 
 
 
 
 
1
A method for a device to conduct secure communications with a network, the method performed by the device, the method comprising: a) storing, in nonvolatile memory, a plurality of key encapsulation mechanism (KEM) algorithms comprising a first KEM algorithm and a second KEM algorithm; a) generating a device ephemeral private key and a device ephemeral public key for the first KEM algorithm, wherein the device ephemeral public key corresponds to the device ephemeral private key; b) sending, to the network via a network interface, a first message comprising (i) the device ephemeral public key, and (ii) identifiers for each of the plurality of KEM algorithms and the first KEM algorithm; c) receiving, from the network via the network interface, a second message comprising a first asymmetric ciphertext and a first symmetric ciphertext; d) conducting a KEM decapsulation (DECAPS) function to generate a first shared secret using the first asymmetric ciphertext and the first KEM algorithm; e) deriving a first symmetric ciphering key using at least the first shared secret;
1
A method for a network to conduct secure communications with a device, the method performed by the network, the method comprising: a) storing, in nonvolatile memory, a first set of key exchange mechanism (KEM) parameters; b) generating a server private key and a server public key for the first set of KEM parameters, wherein the server public key corresponds to the server private key; c) receiving, from the device, a first message comprising (i) a device ephemeral public key, (ii) a second set of KEM parameters, and (iii) a first KEM algorithm for both the first set of KEM parameters and the second set of KEM parameters, wherein the device ephemeral public key supports the first KEM algorithm; d) selecting (i) a second KEM algorithm for both the first set of KEM parameters and the second set of KEM parameters, and (ii) the server public key for the second KEM algorithm, wherein the first KEM algorithm and the second KEM algorithm comprise different algorithm types; e) conducting a KEM encapsulation (ENCAPS) function to generate a first shared secret and a first asymmetric ciphertext using at least (i) the device ephemeral public key and (ii) the first KEM algorithm; f) deriving a first symmetric ciphering key using at least the first shared secret;
1
 A supersingular isogeny-based cryptography method, comprising: obtaining a secret integer of a first entity; obtaining a public key of a second entity, the public key comprising a first image curve and a first pair of elliptic curve points; computing, by operation of one or more processors, a second image curve based on the secret integer and the first pair of elliptic curve points; computing, by operation of one or more processors, a shared secret value based on the second image curve, wherein the shared secret value is shared by the first entity and the second entity; integer of the second entity and a second pair of elliptic curve points; obtaining a decrypted generator point by decrypting the encrypted generator point based on the shared secret value; and using the decrypted generator point to validate the public key.
 
 
f) decrypting the first symmetric ciphertext with at least the first symmetric ciphering key in order to read a first plaintext comprising (i) a server public key, and (ii) an identity for the second KEM algorithm, wherein the first KEM algorithm and the second KEM algorithm comprise different algorithm types; e) conducting a KEM encapsulation (ENCAPS) function to generate a second shared secret and a second asymmetric ciphertext using at least (i) the server public key and (ii) the second KEM algorithm; f) deriving a second symmetric ciphering key using at least the first shared secret and the second shared secret; g) encrypting at least the second asymmetric ciphertext with at least the first symmetric ciphering key in order to generate a second symmetric ciphertext; h) encrypting at least a second plaintext with the second symmetric ciphering key in order to generated a third symmetric ciphertext; and i) sending, to the network, a third message comprising the second symmetric ciphertext and the third symmetric ciphertext.
 
g) encrypting at least (i) the server public key and (ii) an identifier for the second KEM algorithm with the first symmetric ciphering key into a first symmetric ciphertext; h) sending, to the device, a second message comprising the first asymmetric ciphertext and the first symmetric ciphertext; i) receiving, from the device, a third message comprising a second symmetric ciphertext and a third symmetric ciphertext, wherein the second symmetric ciphertext is encrypted with the first symmetric ciphering key, and wherein the third symmetric ciphertext is encrypted with a second symmetric ciphering key; j) decrypting the second symmetric ciphertext with the first symmetric ciphering key in order to read a second asymmetric ciphertext; k) conducting a KEM decapsulation (DECAPS) function with the server private key, the second KEM algorithm, and the second asymmetric ciphertext in order to generate a second shared secret; 
 
obtaining a decrypted generator point by decrypting the encrypted generator point based on the shared secret value; and using the decrypted generator point to validate the public key.
 
 
 
 
l) deriving the second symmetric ciphering key with an HMAC-based Extract-and-Expand Key Derivation Function (HKDF) for at least the first shared secret and the second shared secret; and m) decrypting the third symmetric ciphertext with the second symmetric ciphering key.
 
 
 
2
The method of claim 1, wherein the first KEM algorithm comprises a first algorithm type for lattice-based cryptography and the second KEM algorithm comprises a second algorithm type for code-based cryptography.
2
The method of claim 1, wherein the first KEM algorithm comprises a first algorithm type for lattice-based cryptography and the second KEM algorithm comprises a second algorithm type for code-based cryptography.
 
 
 
3
The method of claim 1, wherein the first KEM algorithm comprises a first algorithm type for code-based cryptography and the second KEM algorithm comprises a second algorithm type for lattice-based cryptography.
3
The method of claim 1, wherein the first KEM algorithm comprises a first algorithm type for code-based cryptography and the second KEM algorithm comprises a second algorithm type for lattice-based cryptography.
 
 
 
4
The method of claim 1, wherein the server public key comprises a server static public key, wherein the first plaintext includes a server certificate with the server static public key and the identity for the second KEM algorithm.
4
The method of claim 1, wherein the server public key comprises a server static public key and the server private key comprises a server static private key, wherein a server certificate includes the server public key and the identifier for the second KEM algorithm, and wherein the first symmetric ciphertext includes the certificate.
 
 
 
5
The method of claim 1, wherein the server public key comprises a server ephemeral public key, and wherein the first plaintext includes a server digital signature over at least the server ephemeral public key and the device ephemeral public key.
5
 The method of claim 1, wherein the server public key comprises a server ephemeral public key and the server private key comprises a server ephemeral private key, and wherein the second message includes a server digital signature over at least the server ephemeral public key.
 
 
 
6
The method of claim 1, wherein the first symmetric ciphering key comprises a first portion and a second portion, wherein in step f) the device decrypts with the first portion of the first symmetric ciphering key, and wherein in step g) the device encrypts with the second portion of the first symmetric ciphering key.
1
j) decrypting the second symmetric ciphertext with the first symmetric ciphering key in order to read a second asymmetric ciphertext; decrypting the third symmetric ciphertext with the second symmetric ciphering key.
 
 
 
7
 The method of claim 1, further comprising in step f), deriving the second symmetric ciphering key using a HMAC-based Extract-and-Expand Key Derivation Function (HKDF) with at least the first shared secret and the second shared secret.
1
l) deriving the second symmetric ciphering key with an HMAC-based Extract-and-Expand Key Derivation Function (HKDF) for at least the first shared secret and the second shared secret
 
 
 
8
The method of claim 7, further comprising in step f) the HKDF to derive a message authentication code (MAC) key and an initialization vector for the third symmetric ciphertext.
8
The method of claim 1, further comprising in a step l), deriving a message authentication code (MAC) key and an initialization vector for the third symmetric ciphertext using the HKDF.
 
 
 
9
The method of claim 1, wherein the second plaintext comprises a secure hash value over at least the first message and the second message.
8
The method of claim 1, further comprising in a step l), deriving a message authentication code (MAC) key and an initialization vector for the third symmetric ciphertext using the HKDF.
 
 
 
10
A device for conducting secure communications with a network, the device comprising: a nonvolatile memory configured to store a set of key encapsulation mechanism (KEM) parameters; a network interface configured to: a) send, to the network, a first message comprising (i) a device ephemeral public key, (ii) an identity for a first KEM algorithm, and (iii) the set of KEM parameters, wherein the device ephemeral public key supports the first KEM algorithm; b) receive, from the network, a second message comprising a first asymmetric ciphertext and a first symmetric ciphertext, wherein the first symmetric ciphertext is encrypted with a first symmetric ciphering key; and c) send, to the network, a third message comprising a second symmetric ciphertext and a third symmetric ciphertext, wherein the second symmetric ciphertext is encrypted with the first symmetric ciphering key, and wherein the third symmetric ciphertext is encrypted with a second symmetric ciphering key; 
9
 A network for conducting secure communications with a device, the network comprising: a nonvolatile memory configured to store a first set of key exchange mechanism (KEM) parameters; a wide area network (WAN) interface configured to: a) receive, from the device, a first message comprising (i) a device ephemeral public key, (ii) a second set of KEM parameters, and (iii) a first KEM algorithm for both the first set of KEM parameters and the second set of KEM parameters, wherein the device ephemeral public key supports the first KEM algorithm; b) send, to the device, a second message comprising a first asymmetric ciphertext and a first symmetric ciphertext; and c) receive, from the device, a third message comprising a second symmetric ciphertext and a third symmetric ciphertext, wherein the second symmetric ciphertext is encrypted with a first symmetric ciphering key, and wherein the third symmetric ciphertext is encrypted with a second symmetric ciphering key; 
21
 A computer device comprising: one or more processors; and memory storing instructions that are operable when executed by the one or more processors to perform operations comprising: obtaining a secret integer of a first entity; obtaining a public key of a second entity, the public key comprising a first image curve and a first pair of elliptic curve points; computing a second image curve based on the secret integer and the first pair of elliptic curve points; computing a shared secret value based on the second image curve, wherein the shared secret value is shared by the first entity and the second entity; obtaining an encrypted generator point generated by the second entity, wherein the encrypted generator point comprises an encrypted version of a generator point obtained by the second entity based on a secret integer of the second entity and a second pair of elliptic curve points;
 
 
a random access memory (RAM) storing computer executable instructions configured to: a) generate a device ephemeral private key and the device ephemeral public key for the first KEM algorithm, wherein the device ephemeral public key corresponds to the device ephemeral private key; b) conduct a KEM decapsulation (DECAPS) function to generate a first shared secret using the first asymmetric ciphertext and the first KEM algorithm; and c) conduct a KEM encapsulation (ENCAPS) function to generate a second shared secret key and a second asymmetric ciphertext using at least (i) a server public key and (ii) a second KEM algorithm, wherein the first KEM algorithm and the second KEM algorithm comprise different algorithm types; and a processor configured to: a) derive the first symmetric ciphering key using at least the first shared secret; b) decrypt the first symmetric ciphertext with the first symmetric ciphering key in order to read a first plaintext comprising (i) the server public key, and (ii) an identity for the second KEM algorithm; 
 
 and a random access memory (RAM) storing computer executable instructions configured to: a) generate a server private key and a server public key for the first set of KEM parameters, wherein the server public key corresponds to the server private key; and b) select (i) a second KEM algorithm of both the first set of KEM parameters and the second set of KEM parameters, and (ii) the server public key for the second KEM algorithm, wherein the first KEM algorithm and the second KEM algorithm comprise different algorithm types; and a first processor configured to: a) conduct a KEM encapsulation (ENCAPS) function with the device ephemeral public key and the first KEM algorithm in order to generate the first asymmetric ciphertext and a first shared secret; b) derive the first symmetric ciphering key using at least the first shared secret;
 
 obtaining a decrypted generator point by decrypting the encrypted generator point based on the shared secret value; and using the decrypted generator point to validate the public key.
 
 
c) encrypt the second asymmetric ciphertext with the first symmetric ciphering key in order to generate the second symmetric ciphertext; d) derive the second symmetric ciphering key using at least the first shared secret and the second shared secret; and e) encrypt a second plaintext with the second symmetric ciphering key in order to generate the third symmetric ciphertext.
 
c) encrypt at least (i) the server public key and (ii) an identifier for the second KEM algorithm with the first symmetric ciphering key into the first symmetric ciphertext; d) decrypt the second symmetric ciphertext with the first symmetric ciphering key in order to read a second asymmetric ciphertext; e) derive the second symmetric ciphering key with an HMAC-based Extract-and-Expand Key Derivation Function (HKDF) for at least the first shared secret and a second shared secret; and f) decrypt the third symmetric ciphertext with the second symmetric ciphering key; and a second processor configured to conduct a KEM decapsulation (DECAPS) function with the server private key, the second KEM algorithm, and the second asymmetric ciphertext in order to generate the second shared secret.
 
 
 
 
c) conduct a KEM encapsulation (ENCAPS) function to generate a second shared secret key and a second asymmetric ciphertext using at least (i) a server public key and (ii) a second KEM algorithm, wherein the first KEM algorithm and the second KEM algorithm comprise different algorithm types; and a processor configured to: a) derive the first symmetric ciphering key using at least the first shared secret; b) decrypt the first symmetric ciphertext with the first symmetric ciphering key in order to read a first plaintext comprising (i) the server public key, and (ii) an identity for the second KEM algorithm; c) encrypt the second asymmetric ciphertext with the first symmetric ciphering key in order to generate the second symmetric ciphertext; d) derive the second symmetric ciphering key using at least the first shared secret and the second shared secret; and e) encrypt a second plaintext with the second symmetric ciphering key in order to generate the third symmetric ciphertext.
 
a) conduct a KEM encapsulation (ENCAPS) function with the device ephemeral public key and the first KEM algorithm in order to generate the first asymmetric ciphertext and a first shared secret; b) derive the first symmetric ciphering key using at least the first shared secret; c) encrypt at least (i) the server public key and (ii) an identifier for the second KEM algorithm with the first symmetric ciphering key into the first symmetric ciphertext; d) decrypt the second symmetric ciphertext with the first symmetric ciphering key in order to read a second asymmetric ciphertext; e) derive the second symmetric ciphering key with an HMAC-based Extract-and-Expand Key Derivation Function (HKDF) for at least the first shared secret and a second shared secret; and f) decrypt the third symmetric ciphertext with the second symmetric ciphering key; and a second processor configured to conduct a KEM decapsulation (DECAPS) function with the server private key, the second KEM algorithm, and the second asymmetric ciphertext in order to generate the second shared secret.
 
 
 
11
The device of claim 10, wherein the first KEM algorithm comprises a first algorithm type for lattice-based cryptography and the second KEM algorithm comprises a second algorithm type for code-based cryptography.
10
The network of claim 9, wherein the first KEM algorithm comprises a first algorithm type for lattice-based cryptography and the second KEM algorithm comprises a second algorithm type for code-based cryptography.
 
 
 
12
The device of claim 10, wherein the first KEM algorithm comprises a first algorithm type for code-based cryptography and the second KEM algorithm comprises a second algorithm type for lattice-based cryptography.
11
The network of claim 9, wherein the first KEM algorithm comprises a first algorithm type for code-based cryptography and the second KEM algorithm comprises a second algorithm type for lattice-based cryptography.
 
 
 
13
The device of claim 10, wherein the server public key comprises a server static public key, wherein the first plaintext includes a server certificate with the server static public key and the identity for the second KEM algorithm.
12
The network of claim 9, wherein the server public key comprises a server static public key and the server private key comprises a server static private key, and wherein the second message includes a server certificate for the server public key and the second KEM algorithm.
 
 
 
14
The device of claim 10, wherein the server public key comprises a server ephemeral public key, and wherein the first plaintext includes a server digital signature over at least the server ephemeral public key and the device ephemeral public key.
13
The network of claim 9, wherein the server public key comprises a server ephemeral public key and the server private key comprises a server ephemeral private key, and wherein the second message includes a digital signature over at least the server ephemeral public key.
 
 
 
15
The method of claim 10, wherein the first symmetric ciphering key comprises a first portion and a second portion, wherein the processor is further configured to (i) decrypt the first symmetric ciphertext with the first portion of the first symmetric ciphering key, and (ii) encrypt the second asymmetric ciphertext with the second portion of the first symmetric ciphering key.
15
The network of claim 9, wherein the first symmetric ciphering key comprises a first portion and a second portion, wherein the first processor in step c) encrypts with the first portion of the first symmetric ciphering key, and wherein the first processor in step d) decrypts with the second portion of the first symmetric ciphering key.
 
 
 
16
The device of claim 10, wherein the processor is further configured to derive the second symmetric ciphering key using a HMAC-based Extract-and-Expand Key Derivation Function (HKDF) with at least the first shared secret and the second shared secret.
9
e) derive the second symmetric ciphering key with an HMAC-based Extract-and-Expand Key Derivation Function (HKDF) for at least the first shared secret and a second shared secret;
 
 
 
17
 The device of claim 10, wherein the processor is further configured to derive a message authentication code (MAC) key and an initialization vector for the third symmetric ciphertext using the HKDF.
16
The network of claim 9, wherein the first processor in step e) derives a message authentication code (MAC) key and an initialization vector for the third symmetric ciphertext using the HKDF.
 
 
 
18
The device of claim 10, wherein the second plaintext comprises a secure hash value over at least the first message and the second message.
16
The network of claim 9, wherein the first processor in step e) derives a message authentication code (MAC) key and an initialization vector for the third symmetric ciphertext using the HKDF.
 
 
 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to PTO-892, Notice of References Cited for a listing of analogous art.
	Holyfield et al. (US PGPUB. # US 2015/0271146) discloses, a method for the secure transfer of files or data between persons and groups using a third party host, wherein the host of the system, while storing the encrypted information for ultimate delivery to a recipient, cannot decrypt the file or data being transferred because it is not in possession of the entire encryption means.
	Kalach et al. (US PAT. # US 10,218,504) disclose, a supersingular isogeny-based cryptography process is performed. In some aspects, a first generator point is computed based on a secret integer of a first entity and a pair of elliptic curve points defined by a supersingular isogeny-based cryptosystem. An image curve is computed based on the secret integer, and a shared secret value is computed based on the image curve. An encrypted generator point is computed from the first generator point and the shared secret value. A public key of the first entity is sent to a second entity to enable the second entity to compute the shared secret value. The encrypted generator point is sent to the second entity to enable the second entity to validate the public key of the first entity.
	El Aimani (US PGPUB. # US 2013/0051551) disclose, a  signcryption is generated by a sender by using a first encryption algoritm to encrypt plaintext m with public key Epk to get ciphertext e, e=E.Encrypt(m); generating a key k and its encapsulation c using an encapsulation algoritm and public key Kpk, k,c=KD.Encapsulate() sign (e,c) using Ssk, s=S.sign(e,c); encrypt the signature s using a second encryption algoritm and the key k, e_d=D.Encrypt(s). The signcryption of m is formed by (e,c,e_d). The sender may also prove knowledge of the decryption of e, and that e_d encrypts a valid signature on the concatenation of c and e using the key of the encapsulation. Also provided are the corresponding signcryption verification device and method, and computer program products.
	Frank Coulier (US PGPUB. # US 2002/0166048) discloses, a system for verifying the link between a public key and a server's identity as claimed in the server's certificate without relying on the trustworthiness of the root certificate of the server's certificate chain. The system establishes a secure socket layer type connection between a client and a server, wherein the server transmits information including the server's public key to the client while establishing the connection. Next, a first information is sent from the client to the server. The client and the server create an identical authentication key using a shared secret known to the server and the client. Next, the server transmits a first encrypted message to the client, wherein the first encrypted message includes the server's public key encrypted with the authentication key. Then, the client decrypts the first encrypted message and verifies the correctness of that message including comparing the public key included in the decrypted first encrypted message to the public key transmitted during the set-up of the secure socket layer type connection to authenticate the client and to establish the trustworthiness of the server's public key and thereby the entire SSL connection. The client then transmits a second encrypted message to the server, wherein the second encrypted message is the first information encrypted with the authentication key. Finally, the server then decrypts the second encrypted message and verifies the correctness of the decrypted second encrypted message to authenticate the client.
Jun Furukawa (US PGPUB. # US 2017/0187524) discloses, key exchange device includes an initial setup unit that generates a verification key that serves as a public key and a signature key based on a discretionary random tape, a session identifier based on a first random tape, and a secret key based on a second random tape; an arithmetic unit that generates an encrypted second random tape by an arithmetic operation of a pseudo-random function having the second random tape and the secret key as variables and an encrypted third random tape by an arithmetic operation of the pseudo-random function having a third random tape and the secret key as variables; a key encapsulation processing unit that generates a key-encapsulated public key and a key-encapsulated secret key based on the encrypted second random tape to transmit the key-encapsulated public key to an other party of key exchange and decrypts a session key using the key-encapsulated public key and a key-encapsulated ciphertext received from the other party of key exchange; and a verification processing unit that generates a signature based on the signature key, a transmission message and the encrypted third random tape, transmits the signature to the other party of key exchange and verifies a signature received from the other party of key exchange based on a verification key that is a public key of the other party of key exchange, a received message and the signature received.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498